—Order unanimously modified on the law and in the exercise of discretion and as modified affirmed without costs in accordance with the following Memorandum: Plaintiffs appeal from an order compelling them to furnish defendant with “a duly signed medical authorization unrestricted as to the date of the accident, the name of the physician, the hospitals or other health care providers,” without prejudice to a motion for a protective order to prevent disclosure of sensitive matters. We modify the order by directing that counsel for defendant, prior to serving a copy of such written authorization on any medical provider, notify plaintiffs’ attorney of the identity of such medical provider, to enable plaintiffs to move for a protective order if they be so advised. (Appeal from Order of Supreme Court, Onondaga County, Major, J.—Discovery.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.